McGown, J.
We have carefully examined the case on appeal, also the exceptions therein; and, considering the instructions given by the trial justice in his charge to the jury, and also the verdict rendered herein, we think that the action taken by the trial justice in granting the order appealed from was a correct and proper one under the circumstances as disclosed upon the trial, and that the trial justice exercised a proper discretion in granting such order, and that the rights of each of the parties to the action would be best served by a new trial herein in accordance with said order. The order appealed from will therefore be affirmed, with costs to the appellant. All concur.